 


114 HRES 673 EH: Expressing the sense of the House of Representatives that the Internal Revenue Service should provide printed copies of Internal Revenue Service Publication 17 to taxpayers in the United States free of charge.
U.S. House of Representatives
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 673 
In the House of Representatives, U. S.,

April 19, 2016
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Internal Revenue Service should provide printed copies of Internal Revenue Service Publication 17 to taxpayers in the United States free of charge. 
 
 
Whereas each year, Internal Revenue Service Publication 17, entitled Your Federal Income Tax, provides individuals with general instructions on how to file their tax returns for the previous taxable year;  Whereas in each year prior to 2015, free printed versions of Internal Revenue Service Publication 17 were made widely available to taxpayers at libraries, post offices, and taxpayer service offices, and even by mail at the request of a taxpayer; 
Whereas the Internal Revenue Service no longer disseminates a free printed version of Internal Revenue Service Publication 17 as it transitions to a fully electronic tax filing system, including an electronic system for providing instructions on filing tax returns;  Whereas the Internal Revenue Service directs taxpayers to the Internet to download an electronic version of Internal Revenue Service Publication 17, even though the limited availability of a printed version of this publication burdens individuals who do not have access to a computer or printer and individuals who struggle to navigate a computer; 
Whereas the dissemination of printed copies of Internal Revenue Service Publication 17 is a basic taxpayer service that the Internal Revenue Service is ignoring;  Whereas the Internal Revenue Service should prioritize its resources on areas that are critical to the ability of taxpayers to file their tax returns in a timely and proper manner; 
Whereas the decision of the Internal Revenue Service to stop disseminating printed copies of Internal Revenue Service Publication 17 adversely impacts populations that do not have access to, or understand how to use, a computer, and the decision unnecessarily burdens and restricts the ability of taxpayers to comply with the convoluted and complicated provisions of the Internal Revenue Code of 1986; and  Whereas Internal Revenue Service Publication 17 is clear evidence of the need for comprehensive tax reform that simplifies the Internal Revenue Code so that individuals can complete their tax returns and pay their taxes without needing the nearly 300 pages of instructions that currently make up Publication 17: Now, therefore, be it 
 
That the House of Representatives urges the Internal Revenue Service to— (1)resume printing copies of Internal Revenue Service Publication 17; and 
(2)provide free copies of such publication to the taxpayers of the United States.   Karen L. Haas,Clerk. 